Fletcher, Presiding Justice.
At issue in this case is title to land. The trial court granted Max Asbell’s motion for summary judgment and enjoined Carrol Folse from maintaining a fence on Asbell’s land. We affirm.
Folse and Asbell own adjoining lots in Houston County. Folse has owned his lot since 1969 and has maintained several fences along its southern boundary. Asbell acquired his lot just to the south of Folse’s in 1994. The parties agree that Folse’s current fence encroaches on Asbell’s land.
Folse claims no written evidence of title to any portion of Asbell’s land. Therefore, he has not acquired title by adverse possession under OCGA § 44-5-164. Nor has Folse held the land under a claim of right sufficient to put anyone on notice of an adverse claim. Therefore, he has not acquired title under OCGA § 44-5-163. Finally, there is no evidence that the boundary line between the lots was ever unascertained or in dispute. Therefore, Folse has not acquired title by acquiescence under OCGA § 44-4-6. We conclude that the trial court correctly granted summary judgment to Asbell.

Judgment affirmed.


All the Justices concur.